                              UNITED STATES BANKRUPTCY COURT
                                   Southern District of New York
In re: Choxi.com, Inc.                                                          Bankruptcy Case No.: 16−13131−scc

Tracy KLESTADT, in his capacity as Plan Administrator of the estate of
Choxi.com, Inc.
                                                 Plaintiff(s),
                                                                                           Adversary Proceeding No.
−against−                                                                                             18−01794−scc
Deepak Agarwal
Melina Agarwal
fka Melina Ash
Sheela Agarwal
Vipesh Agarwal
Vishal Agarwal
Iftikar Ahmed
Daniel Depina
DIYA Irrevocable Trust
Depina Consulting, LLC
Techsys Marketing, Inc.
                                                    Defendant(s)

                    SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                          IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days, to:

Address of Clerk:
                                                        Clerk of the Court
                                                        United States Bankruptcy Court
                                                        Southern District of New York
                                                        One Bowling Green
                                                        New York, NY 10004−1408
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Name and Address of Plaintiff's Attorney:
                                                         William H. Stassen
                                                         Fox Rothschild LLP
                                                         2000 Market Street, 20th Floor
                                                         Philadelphia, PA 19103
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place:
United States Bankruptcy Court                                   Room: Courtroom 623 (SCC), One Bowling
Southern District of New York                                    Green, New York, NY 10004−1408
One Bowling Green
New York, NY 10004−1408                                          Date and Time: 1/9/19 at 02:00 PM
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


Dated: 12/7/18                                             Vito Genna
Clerk of the Court

By: /s/ Humberto Cales

Deputy Clerk
